— Appeal by defendant from two judgments of the County Court, Suffolk County (Namm, J.), both rendered October 29,1982, convicting him of assault in the first degree and attempted assault in the first degree, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Titone, J. P., O’Connor, Lawrence and Eiber, JJ., concur.